· OR!G~NAL
          JJn tbt Wnittb          ~tatts ~ourt          of jftbtrnl ~Inints
                                         No. 15-458C
                                                                              FILED
                                  (Filed: October 22, 2015)                  OCT 2 2 2015
                                                                           U.S. COURT OF
                             )
                                                                          FEDERAL CLAIMS
CHANDRA KANT,                )
                             )
           Pro Se Plaintiff: )
                             )                      Pro Se; Motion to Dismiss; Lack of
v.                           )                      Subject Matter Jurisdiction; RCFC
                             )                      12(b)(l); Lost or Damaged Mail
THE UNITED STATES,           )
                             )
                Defendant.   )
~~~~~~~~~)


       ORDER GRANTING THE GOVERNMENT'S MOTION TO DISMISS

FIRESTONE, Judge.

       Prose plaintiff Chandra Kant filed the present action against the United States

("the government") on May 5, 2015. In her complaint she alleges that the United States

Postal Service ("USPS") "stole' three electronic toy motorcycles, valued at $664.91. See

Compl. 1. According to Ms. Kant, one of the toys was damaged during shipment and

when she took the toys to the USPS to make a claim, the USPS took the toys for its

investigation but failed to settle or dismiss the claim or return the toys to her.

       On July 1, 2015, the government filed a motion to dismiss for Jack of subject

matter jurisdiction and for failure to state a claim upon which relief can be granted under

Rules 12(b)(l) and 12(b)(6) of the United States Court of Federal Claims (''RCFC"). On

August 17, 2015, Ms. Kant filed a response, which, in substance reiterated the allegations
in her original complaint. The government filed a reply on September 3, 2015, adding

that Ms. Kant has failed to exhaust the administrative remedies available to her under

USPS regulations. 1

           The court has determined that oral argument is not necessary. For the reasons that

follow, the government's motion to dismiss is GRANTED.

I.         Background

           The following facts are taken from the complaint. In July 2014, Ms. Kant

purchased, for a total of $664.91, three electronic toy motorcycles, which were delivered

from Hong Kong in three boxes on July 11, 2014 by the USPS. See PI.'s Compl. l; Pl.'s

Resp. 2. Ms. Kant alleges that one of the boxes was damaged by the USPS during

shipping. See Pl.' s Resp. 2. Ms. Kant further alleges that on July or August 29, 2014,

she took 1.he items to a post office, where a clerk took possession of the toys, gave her a

"Receipt for Articlc(s) Damaged in Mails," and told Ms. Kant that she would receive

documents in the mail that she would need to fill out and send back. See id.; Pl.'s Resp.

Ex. 1. 2

           Ms. Kant alleges that after several weeks she received a letter from the

International Research Group of the USPS ("IRG"), which investigates possible damage



1
 These regulations are set forth in the USPS's International Mail Manual and relevant
provisions arc attached to this decision.
2
 In her complaint and response, Ms. Kant alleges that she took the items to the post
office on August29, 2014. Sec Compl. l; Pl.'s Resp. 2. The ~'Receipt for Article(s)
Damaged in Mails" attached to Ms. Kant's response is dated July 29, 2014. See Pl.'s
Resp. Ex. J.


                                                2
or loss to parcel contents coming from abroad. See Pl. 's Resp. 2. Ms. Kant further

alleges that the IRG letter required her to reply and state whether she received the item in

damaged condition or with some contents missing. See id. Ms. Kant alleges that she

mailed her reply back to the IRG confirming that the article she received was damaged.

See id. She also included a copy of the receipt showing the name and address of the post

office where she presented the article for examination by a postal employee. See id.

       Ms. Kant states that she did not receive a response from the USPS regarding her

claim but that on January 28, 2015 she received the same letter she had previously

received from the IRG. Sec Pl. 's Resp. Ex. 2 (letter from the IRG dated January 28,

2015). Ms. Kant states that she faxed a second reply, along with the "Receipt for

i\rticle(s) Damaged in Mails," to the fax number provided in the letter. See Pl.'s Resp. 2-

3.

       Ms. Kant alleges that she called the USPS in early 2015 to inquire about her claim.

See Compl. 1; Pl. 's Resp. 3. 3 She states that she gave her case number to a USPS

employee who told Ms. Kant that the USPS had her toys in a warehouse and that USPS

would reimburse her for the items. See Pl. 's Resp. 3. Ms. Kant further alleges that the

USPS employee asked for her home address and said that she would receive a check for




3
  Ms. Kant alleges in her complaint that she received the first notice from the USPS or the
IRG in 2014, called the USPS in January 2015, and then received the January 28, 2015
letter from the IRG. See Compl. 1. In her response to the government's motion to
dismiss, Ms. Kant states that she called the USPS a month after she received the January
28, 2015 letter. See Pl.' s Resp. 3.


                                             3
$664.91 in the mail in a few days. 4 See id. Ms. Kant alleges that she never received the

check despite her best efforts to track down the claim. 5 See id. Thus, on May 5, 2015,

she filed a complaint in this court seeking 'justice" on the grounds that USPS has

"stolen" the toys at issue. See Compl. 2. In her response to the government's motion to

dismiss, Ms. Kant describes her claim as a "Rule[] 9(b) Fraud." Pl.' s Resp. 1. 6

       On July 1, 2015, the government filed a motion to dismiss Ms. Kant's complaint

for lack of subject matter jurisdiction and for failure to state a claim upon which relief

can be granted . The government's primary argument is that Ms. Kant's claim sounds in

tort and may not be heard in this court under 28 U.S.C. § 149l(a)(l). See Def. 's Mot. to

Dismiss 3. The government further argues that to the extent Ms. Kant's complaint could

be construed as alleging a taking of the toys under the Fifth Amendment, the court does

not possess jurisdiction because Ms. Kant has not "concedc[d] the validity of the

purported taking of her property," which is necessary when bringing a takings claim in

this court. See id. at 5. The government argues in the alternative that Ms. Kant's

complaint, if construed as a taking claim, should be dismissed in any case because it fails



4
  Plaintiff alleges in her complaint that she has recorded this phone conversation with the
USPS employee. Sec Compl. 2. On October 21, 2015, the court granted Ms. Kant leave
to file a surreply which also describes this phone conversation.
5
 Ms. Kant claims that after some months she sent two letters to two different USPS
addresses, for which she has two return receipts indicating that they were received by the
USPS. See Pl.'s Resp. 3.
6
 RCFC 9(b) provides that: "In alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge,
and other conditions of a person 1s mind may be alleged generally."



                                             4
to allege that the govermnent took her property for a public use. See id. In its reply, the

government asserts that Ms. Kant has also failed to exhaust available administrative

remedies before the USPS because her claim has not been settled or dismissed and, even

if her claim has been settled or dismissed, Ms. Kant has not engaged in the USPS's

administrative appeals process. See Def. 's Reply 3-4. 7

II.    Legal Standards

       In considering a motion to dismiss for lack of jurisdiction, the court accepts as true

the complaint's well-pleaded facts, and views them in the light most favorable to the non-

moving party. See Rack Room Shoes v. United States, 718 F.3d 1370, 1376 (Fed. Cir.

2013) (citing United States v. Ford Motor Co., 497 F.3d 1331, 1336 (Fed. Cir. 2007)).

As a prose plaintiff, Ms. Kant is given more latitude in her pleadings and held to less

rigid standards than those imposed upon parties represented by counsel. See Matthews v.

United States, 750 F .3d 1320, 1322 (Fed. Cir. 2014). Nevertheless, "even the complaint

of a prose plaintiff ... must satisfy jurisdictional requirements." Anderson v. United

States, 587 F. App'x 635, 637 (Fed. Cir. 2014).

       The Tucker Act provides that an action may be maintained in this court only if it is

"founded either upon the Constitution, or any Act of Congress or any regulation of an

executive department, or upon any express or implied contract with the United States, or

for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. §


7
 Because the court does not have jurisdiction, it does not reach the government's
alternative grounds for dismissal for failure to state a claim upon which relief can be
granted pursuant to RCFC 12(b)(6).


                                             5
149l(a)(l) (emphasis added). With respect to claims against the United States in

connection with mail alleged to be lost or damaged by the USPS, the United States Court

of Claims, a predecessor court to the Federal Circuit, stated:

       The United States is liable to the owners of lost or damaged mail only to
       the extent to which it has consented to be liable, and the extent of its
       liability is defined by the Postal Laws and Regulations. Public policy
       requires that the mails shall be carried subject to these regulations ... and
       the liability of the Government in case of loss or damage is fixed by these
       regulations.

Marine Ins. Co. v. United States, 410 F.2d 764, 766 (Ct. Cl. 1969) (quoting Twentier v.

United States, 109 F. Supp. 406, 408-09 (Ct. Cl. 1953)).

III.   Discussion

       A.     This Court Lacks Jurisdiction to Hear Ms. Kant's Claims ''Sounding
              in Tort."

       Ms. Kant states that the USPS has stolen her toys by refusing to return them and

has committed fraud by failing to pay her for the damaged items. These claims for

"conversion" and "fraud" sound in tort and this court lacks jurisdiction to hear tort

claims. Sec 28 U.S.C. § 149l(a)(l) (expressly excluding from the court's jurisdiction

claims "sounding in tort"); Keene Com. v. United States, 508 U.S. 200, 214 (1993)

(noting that tort claims such as conversion arc outside the jurisdiction of this court);

Outlaw v. United States, 116 Fed. Cl. 656, 662 (2014) (finding that a claim for fraud

sounds in tort and was outside the court's subject matter jurisdiction (citing Phang v.




                                              6
United States, 388 F. App'x 961, 963 (Fed. Cir. 2010))). 8 Accordingly, Ms. Kant's

claims sounding in tort must be dismissed.

       B.     This Court Does Not have Jurisdiction to Hear Ms. Kant's Complaint
              based on an Alternative Takings Theory.

       Having determined lhat this court does not have jurisdiction to hear Ms. Kant's

tort claims, the court now turns to whelher Ms. Kant's allegations regarding the USPS's

actions arc sufficient to establish jurisdiction under an alternative theory. The court finds

that under Marine Insurance Co. v. United States, 410 F.2d at 766, Ms. Kant cannot state

a takings claim in connection with the USPS's actions. Jn Marine Insurance, the United

States Court of Claims expressly held lhat the government is liable for lost or damaged

mail only to lhe extent authorized by regulation and cannot be held liable under a Fifih

Amendment takings theory. Id. Based on this precedent, this court has refused to hear

cases regarding lost or damaged mail under a takings theory. See Blazavich v. United

States, 29 Fed. Cl. 371, 374-75 (1993).

       In such circumstances, Ms. Kant must continue to press her claim with lhe USPS

to completion under the agency's regulations, attached to this decision, if she wants

payment or return of the toys. See, e.g., Ly v. U.S. Postal Serv., 775 F. Supp. 2d 9, 12




8
 Ms. Kant cites RCFC 9(b) in support of her fraud claim. This rules describes the level
of detail a party needs to provide in order to allege fraud, mistake, or conditions of a
person's mind such as malice, intent, or knowledge. However, it does not provide
substantive grounds for jurisdiction. See, e.g., Kellogg Brown & Root Servs., Inc. v.
United States, 728 F.3d 1348, 1364-72 (Fed. Cir. 2013) (affirming, in relevant part,
dismissal of counterclaims related to alleged fraud in government contracting case),
opinion corrected on denial ofreh'g, 563 F. App'x 769 (Fed. Cir. 2014).


                                             7
(D.D.C. 2011 ) (and cases cited therein). Thereafter, if she does not obtain the relief she

seeks from the USPS, she may be able to seek judicial review in the appropriate United

States District Court. See, e.g., Barton v. United States, 615 F. Supp. 2d 790, 794 (N.D.

Ind. 2009).

IV. CONCLUSION

       For the foregoing reasons, the government's motion to dismiss is GRANTED.

The Clerk is directed to DISMISS the complaint and return Ms. Kant's filing fee.

       IT IS SO ORDERED.




                                                           Judge




                                             8
   9      Inquiries, Indemnities, and Refunds


 910 Reports Encouraged
                              Customers are urged to report losses, nondelivery, or mistreatment of mail,
                              even though there may be no provision for indemnity. Such reports can lead
                              to improved service.


 920 Inquiries and Claims

                       921    Inquiries
                     921 .1   Definition
                              "Inquiry" is a general term that includes:
                              a.    Requests concerning the disposition of an item mailed to or from a
                                    foreign country.
                              b.    Complaints or reports concerning the loss, damage, missing contents,
                                    or improper delivery or return of an item malled to or from a foreigri
                                    country.

                     921.2    Initiating an Inquiry
                              Inquiries can be Initiated for Global Express Guaranteed {GXG) items, Priority
                              Mail Express International items, registered items, and insured and ordinary
                              parcels. Inquiries are not accepted for ordinary letters, Priority Mail
                              International Flat Rate Envelopes, Priority Mail International Small Flat Rate
                              Priced []oxes, or M-bags. Customers must wait a reasonable amount of time
                              for an internationai item to be delivered In the foreign country before initiating
                              an inquiry. Customers must initiate inquiries within the time limits in Exhibit
                              921 .2.




September 14, 2015                                                                                          245
 921.3                                                                                         International Mail Manual

                        Exhibit 921 ,2
                        Time Limits for Inquiries
                                                                                         When to File an Inquiry
                                                                                          (from malling date)
                        Product or Extra Service Who                              No Sooner Than No Later Than
                        Global Express                     U.S. Sender Only       3 days 2             30 days
                        Guaranteed (GXG} 1
                                                                                  3 days   2           90 days
                        Priority Mail Express              U.S. Sender Only
                        International
                        Priority Mail Express     U.S. Sender Only                3 days   2           30 days
                        International With Money-
                        Back Guarantee ~
                        Priority Mail International,       Sender or              7 days               6 months
                        insured or ordinary                Addressee 4
                        parcels, or Registered
                        Mart
                    I.         1ne   rosra1 o:ierwce coes nor process onime r ,4umes anu c1a1ms ror u ovar r::xpress
                               Gu Inquiries, Indemnities, and Refunds                                                                       921.542


                                e.    The date of the mailing, weight, postage paid, and additional fees (if
                                      applicable).
                                f.    A description of the contents.

                      921 .4    Inquiry Process
                                After the Postal Service customer provides the relevant mailing information
                                either by telephone or on line, the International Research Group will
                                correspond with the appropriate foreign post and advise the customer of the
                                results of the inquiry. For inquiries on Priority Mail International items, insured
                                or ordinary parcels, or Registered Mail items, customers must allow foreign
                                posts approximately 60 days to research and respond to the International
                                Research Group. When there is a determination that an item has been lost,
                                the International Research Group will mail o claim packet to the customer.
                                The packet will include a letter of instruction on how to complete and submit
                                the claim.

                      921.5     General Procedures
                     921.51     Nondelivery
                                The U.S. Postal Service will initiate an inquiry within the time frames specified
                                in 921.2 with the destination postal administration in any case involving an
                                Priority Mail Express International item, a registered item, or an insured or
                                ordinary parcel that has not been delivered. Inquiries are not accepted for
                                ordinary letters, Priority Mail International Flat Rate Envelopes, Priority Mail
                                International Small Flat Rate Priced Boxes, or M-bags. For nondelivery of
                                Global Express Guaranteed shipments , see 212.46.

                     921.52    Return Receipts Improperly Completed or Not Received
                               If the sender receives an improperly completed return receipt (see 341 for
                               completion at destination) or if a return receipt is not received, the sender
                               may go to any Post Office and request a refund of the return receipt extra
                               service fee. If the sender wants to inquire about the delivery of the article, the
                               sender must call 800-222-1811 to initiate an inquiry (see 921 .1).

                   921 .53     Priority Ma ii Express Intern ati on aI lte ms, Registered Ma ii lte ms,
                               and Insured and Ordinary Parcels With Damaged or Missing
                               Contents
                               Customers must go to a Post Office to report items that are damaged or are
                               missing contents. Postal personnel should complete PS Form 673, Report of
                               Rifled Parcel, in accordance with POM 169.3 or PS Form 2856, Damage
                               Report of Insured Article end Contents , in accordance with POM 146 .112 for
                               international and/or domestic articles as applicable.

                  921.54       Wrapper Found Without Contents
                 921 .541      Parcels of Dom es tic Orig in
                               Wt1en the contents of a parcel of domestic origin become separated from the
                               wrapper, Postal Service personnel should inform the sender in accordance
                               with the instructions on PS Form 3760, Parcel Search Request.
                 921.542       Parcels of Foreign Origin
                               If the parcel is of foreign origin, send PS Form 3760, appropriately modified,
                               to the addressee.

September 14, 2015                                                                                            247
 922                                                                                International Mail Manual


           922    Claims
         922.1    General Description
                  A claim is a request by a U.S. Postal Service customer for an indemnity
                  payment that resulted from the loss, damage, or missing contents of a GXG,
                  Priority Mail Express International, or registered item, or an insured or ordinary
                  parcel. See 222. 71, 320, 330, and Individual Country Listings for information
                  on indemnity limits. See 930 and 940 for information on indemnity payments
                  and postage refunds.

         922.2    Filing a Claim
                  Claims may be filed for GXG, Priority Mail Express International, registered
                  items, nnd insured and ordinary parcels as noted in Exhibit 922.2. Claims
                  may not be filed for ordinary letters or M-bags. Claims for registered items
                 and insured and ordinary parcels may not be filed until after an inquiry has
                  been completed in accordance with the procedures in 921. Claims for items
                 that have damaged or missing contents should be filed immediately. Claims
                 for registered items and insured and ordinary parcels that are lost, or that are
                 delivered to the addressee in damaged condition or with missing contents,
                 are payable to the sender, unless the sender waives the right to payment, in
                 writing, in favor of the addressee. All claims for inbound international
                 registered items and insured and ordinary parcels received in damaged
                 condition or with missing contents must be supported by PS Form 2856. If
                 the addressee does not accept delivery and the item is returned to the
                 sender, the sender will be the payee.
                 Exhibit 922.2
                 Fiiing Claims
                                                                                           For Information
                  Product or Extra Service                Who                              About Your Claim
                  Global Express Guaranteed              U.S. Sender Only                  800-222-1811
                  (GXG)
                  Priority Mail Express                 U.S. Sender Only                   866-97 4-2 733
                  International or Priority Mail
                  Express International With
                  Money-Back Guarantee
                  Priority Mail International, insured U.S. Sender or Addressee            866-97 4-2 733
                  or ordinary parcels, or Registered
                  Mail
                  Note: A U.S. sender in possession of en article in da.maged condition   or wltll missing contents
                        must immediately present tl1e article, mailing container, wrapping, p Inquiries, Indemnities, and Refunds                                                                     922.33


                     922.32    Evidence of Indemnity Coverage
                               Indemnity claims for GXG, Priority Mail Express International, Registered
                               Mail, and insured and ordinary parcels must be supported as follows:
                               a.    If mailed in the United States:
                                     (1)   For Global Express Guaranteed items, the original receipt of the
                                           GXG Air Waybill/Shipping Invoice.
                                     (2)   For Priority Mail Express International items, the sender's copy of
                                           PS Form 2976-B, Priority Mail Express lntornetiona/ Shipping
                                           Label and Customs Form .
                                     (3)   For registered items and insured parcels, the original mailing
                                           receipt and sender's copy of PS Form 2976-A, Customs
                                           Declaration and Dispatch Note - CP 72, issued at the time of
                                           mailing. Copies are not acceptable.
                                     (4)   For ordinary parcels, the sender's copy of PS Form 2976-A,
                                           Customs Declaration and Dispatch Note - CP 72.
                               b.   If mailed from a foreign country: The original mailing receipt if available,
                                    the customs label, the wrapper, and any other markings or
                                    endorsements on the mailing container that indicate how it was sent.
                              Note: Mailing particulars must also be verified with the country of origin
                              before a claim can be settled.

                     922.33    Evidence of Value
                              The customer must submit acceptable evidence to establish the cost or
                              value of the article at the time it was mailed. Other evidence may be
                              requested to help determine an accurate value. Examples of acceptable
                              evidence include:
                              a.    Sales receipt, invoice, or statement of value from a reputable dealer.
                              b.    Customer's own statement describing the lost or damaged article,
                                    including the date and place of purchase, the amount paid, and
                                    whether new or used (only if a sales receipt, invoice, or statement of
                                    value from a reputable dealer is not available). If the article is
                                    handmade, the statement must include the price of the materials and
                                    labor used. The statement must describe the article in enough detail to
                                    determine whether the value claimed is accurate.
                              c.    Picture from a catalog showing the value of a similar article (only if a
                                    sales receipt, invoice, or statement of value from a reputable dealer is
                                    not available). The date and place of purchase must be included.
                              d.    Paid repair bills, if the claim is for partial damage; estimates of repair
                                    costs or appraisals from a reputable dealer. Repair costs may not
                                    exceed the original purchase price.
                              e.    Receipt or invoice of costs incurred for the reconstruction of
                                    nonnegotiable documents.




September 14, 2015                                                                                          249
 922 A                                                                     International Mail Manual


          922.4    Processing Claims for Damaged or Missing Contents
         922.41    Customer
                   The customer must:
                   a.    Present the damaged article, mailing container, wrapping, packaging ,
                         and any other contents received to any Post Office for inspection.
                  b.     Complete all fields on PS Form 2855.
         922.42    Postal Service
                   Postal Service personnel must:
                  a.     Verify that all applicable fields on PS Form 2855 are complete.
                  b.     Prepare a damage report on PS Form 2856, Damage Raport of Insured
                         Article and Contents, detailing the condition of the item at the time of
                         delivery, and indicate whether or not the item was properly packaged
                         to withstand normal handling in international mail.
                  c.     Attach the damage report and the documentation described in 922.3 to
                         the claim.
                  d.     Send PS Form 2855 and related documents, including the customs
                         label and the wrapper, if appropriate, to:
                         INTERNATJONAL CLAIMS
                         ACCOUNTING SERVICES
                         PO BOX 80146
                         ST LOUIS MO 63180--0146

           923    Disposition of Damaged Mail
                  Dispose of damaged Registered Mail, insured parcels, and ordinary parcels
                  for which claims have been filed as follows:
                  a.     International Registered Mail (except Canadian Registered Mail - see
                        923b) must be returned to the customer, whether or not the article has
                        salvage value.
                  b.    International insured parcels, ordinary parcels, and Canadian
                        Registered Mail:
                        (1)   If the claim is for partial damage, return the article to the
                              customer.
                        (2)   ff ths c'airn is for total damage and the article has salvage value
                              ($25 .DO or more), retain the article and the packaging at the Post
                               Office facility until the claim is settled and disposition instructions
                               are received from Accounting Services. Provide the customer a
                              copy of PS Form 3831, Receipt for Article(s) Damaged in Mails.
                              Endorse the original receipt "Claim Filed [date]," date-stamp it,
                              and initial It. Return the receipt to the customer. Instruct the
                              customer to keep the receipt until the claim is settled. If the claim
                              is denied, the article must be returned to the customer after all
                              time frames for appeals have elapsed (see 93_1j!J.
                        (3)   If the claim is for total damage and the article has no salvage
                              value (under $25 .00), return the article to the customer, or with
                              the customer's consent, dispose of the article with the
                              understanding that the Postal Service will assume no
                              responsibility if the claim is denied.

250                                                                            September 14, 20i 5
  Inquiries, Indemnities, and Refunds                                                                   931 .31


 930 Indemnity Payments

                        931    Adjudication and Approval
                      931.1    When to Be Instituted
                               Claims for indemnity are initiated upon receipt of a completed PS Form 2855
                               with appropriate documentation by International Claims, Accounting
                               Services, PO Box 80146, St. Louis, MO 63180-0146 .

                      931 2    International Claims
                     931.21    Indemnity Claims for International Registered Mail, Insured
                               Parcels, and Ordinary Parcels of U.S. and Foreign Origin
                              Indemnity claims relating to international Registered Mail and insured and
                              ordinary parcels of both U.S. and foreign origin are adjudicated by
                              Accounting Services in St. Louis, Missouri.
                     931.22   Country of Origin Pays Indemnity
                              Payment is made as follows:
                              a.    Express Mail claims are paid by the country of origin to the sender.
                                    Payments to U.S. senders will by made by the U.S. Postal Service.
                              b.    Indemnity for the loss of Registered Mail and insured and ordinary
                                    parcels is paid by the country of origin to the sender. Payments to U.S.
                                    senders will be made by the U.S . Postal Service. The sender may waive
                                    the right to payment, in writing, in favor of the addressee. Payment in
                                    such cases will be made by the destination adm inistration.
                              c.    Claims for items delivered in damaged condition or with missing
                                    contents are paid by the country of origin to the sender. The U.S.
                                    Postal Service makes payments to U.S. senders. The sender may
                                    waive the right to payment, in writing, in favor of the addressee. In such
                                    a case, the destination administration makes payment to the
                                    addressee.
                              d.    Claims for items mailed from foreign countries that are lost or that are
                                    delivered in damaged condition or with missing contents are paid by
                                    the origin administration to the sender. The sender may waive the right
                                    to payment, in writing, in favor of the U.S. addressee. In such a case,
                                    the U.S. Postal Service pays the U.S. addressee.

                     931 .3   Appeals
                   931.31     Appealing a Claims Decision
                              A customer may appeal a claims decision by filing a written appeal within
                              60 days of the date of the original decision. The customer must send the
                              appeal directly to International Claims Appeals, Accounting Services,
                              PO Box 80146, St. Louis , MO 63180-0146.




September 14, 2015                                                                                        251
 931.32                                                                        International Mail Manual


          931.32        Final Postal Service Decision of Claims
                        If the manager of International Claims Appeals at the St. Louis ASC sustains
                        the denial of a claim, the customer may submit an additional appeal within
                        60 days for final review and decision to the Consumer Advocate,
                        International Claim Appeals, 475 L'Enfant Plz SW Rm 10343, Washington,
                        DC 20260-2200, who may waive standards in favor of the customer.

            932         General Exceptions To Payment - Registered Mail,
                        Priority Mail International Insured Parcels, and
                        Priority Mail International Ordinary Parcels
                        Indemnity may not be paid:
                        a.    In excess of the limit prescribed for the insurance or registry fee paid or
                              greater than that corresponding to the actual amount of loss (except
                              Registered Mail service), damage, or the missing contents, Allowance
                              must be made for depreciation or for needed repairs, and in the
                              absence of purchase receipts or invoices, the contents must be
                              described in sufficient detail.
                    b.        When an item cannot be accounted for due to the destruction of
                              service records by force majeure.
                    c.       When the contents are prohibited,
                    d.       For an item seized by customs or any other government agency.
                    e.       When no inquiry or application has been made by the claimant or a
                             representative within 6 months, commencing with the day following the
                             mailing of the item. In the case of insured mail with Canada, however,
                             the time limit may be waived when it is satisfactorily established that
                             the delay was unavoidable and not the fault of the claimant
                   f.        For damage th at resu Its from the characteristics of the contents - that
                             is, its inability, due to its nature, to withstand the ordinary incidents of
                             the contemplated carriage.
                   g.        When full compensation or reimbursement has otherwise been made
                             by the U.S. Postal Service or by any outside firm or corporation
                             whatsoever except on a pro rata basis as coinsurer.
                   h.        For sentimental values arising from association. Also, in the absence of
                             a complete description, the claimant must satisfactorily establish the
                             ordinary market value at the time of mailing, particularly in the case of
                             heirlooms or antiques.
                   i.         For an amount in excess of the maximum prescribed for the insurance
                             or registry fee paid, unless responsibility rests with the United States
                             and it is shown to the satisfaction of the Postmaster General that the
                             sender was charged a fee less than that required to cover the amount
                             of indemnity desired, through error on the part of the U.S. Postal
                             Service. On such a showing, the deficiency in fee may be collected
                             from the sender and postal indemnity paid, within the limit fixed for the
                             higher fee.




252                                                                                September 14, 2015
 Inquiries, Indemnities, and Refunds                                                                          933.12


                        933        Payments for Priority Mail International Insured
                                   Parcels and Priority Mail International Ordinary
                                   Parcels
                      933.1        General Provisions
                     933.11        Payment of Indemnity - Insured Parcels
                                   Indemnity may be paid as follows:
                                   a.    For loss, damage, or missing contents, based on the actual value of
                                         articles at the time and place of mailing.
                                   b.    To the sender, or to the addressee if the sender waives the right to
                                         payrnent, in writing, in favor of the addressee.

                     933.12        Indemnity Will Not Be Paid
                                   In addition to the general exceptions to payment described in 932, indemnity
                                   will not be paid in the following instances:
                               a.       When other countries report delivery of parcels without external trace
                                        of damage or missing contents and acceptance by the addressee or an
                                        agent without reservation concerning the condition of the contents,
                                        and when delivery was made under conditions prescribed by the
                                        domestic regulations of th0 country of destination for mail of the same
                                        kind or on presentation of a regular postal identity card.
                               b.       When loss, damage, or missing contents has been caused by the fault
                                        or negligence of the sender or the addressee or the representative of
                                        either, such as failure to endorse the parcel conspicuously to show the
                                        nature of the contents or to provide adequate packing for the length of
                                        the journey and for the protection of the contents.
                               c.       When the claimant, with intent to defraud , has declared the contents of
                                        a parcel to be above their real value.
                              d.        For parcels that:
                                        (1)    Contain matter of no intrinsic value.
                                        (2)   Contain matter that did not conform to applicable postal
                                              conventions.
                                        (3)   Were not posted in the manner prescribed. In the event of loss,
                                              damage, or missing contents of mail erroneously accepted for
                                              insurance to other countries, lfmited indemnity may be paid as if
                                              it had been addressed to a domestic destination - i.e., on the
                                              basis of the indemnity limits for domestic insured mail. If postage
                                              was erroneously collected at other than a parcel price, but the
                                              parcel was otherwise properly accepted for insurance, indemnity
                                              may be paid pursuant to the general provisions of this section
                                              and the special provisions of l'!33.2.
                              e.        For indirect loss or loss of profits.
                              f.        For an amount in excess of the maximum prescribed for the insurance
                                        fee paid, unless full or partial responsibility rests with the other country
                                        and the sender requested full coverage at the time of mailing, but a
                                        deficient and unauthorized insurance fee was collected. In such case,


September 14, 2015                                                                                              253
 933 .13                                                                  International Mail Manual


                           the sender must be paid for full value, less the amount of the deficient
                           fee, but not exceeding the limit fixed for the appropriate insurance fee .
                     g.    When evidence of insurance coverage has not been presented .

           933.13    Ordinary Priority Mail International Parcels - Indemnity
                     Limitations
                     Coverage is limited to the actual value of contents or the maximum indemnity
                     based on the weight of the article, whichever is less.

           933.14    Ordinary Priority Mail International Parcels - Exceptions to
                     Indemnity
                     In addition to the general exceptions to payment described in 932, indemnity
                     may not be paid :
                     a.   For parcels containing coins: banknotes; currency notes (paper
                          money); securities of any kind payable to bearer; traveler's checks;
                          platinum, gold, and silver; precious stones; jewelry; watches; and other
                          valuable or proh ibited articles .
                     b.   For conse.quential losses, delay, concealed damage, spoilage of
                          perishable items, articles improperly packaged, and articles too fragile
                          to withstand normal handling in the mail .
                    c.    When other countries report delivery of parcels w ithout external trace
                          of damage or missing contents and acceptance by the addressee or an
                          agent without reservation concerning the condition of the contents,
                          and when delivery was made under conditions prescribed by the
                          domestic regulations of the country of destination for mail of the same
                          kind or on presentation of a regular postal identity card.
                    d.    When loss, damage, or missing contents has been caused by the fault
                          or negligence of the sender or the addressee or the representative of
                          either, such as faifure to endorse the parcel conspicuously to show the
                          nature of the contents or to provide adequate packing for the length of
                          the journey and for the protection of the contents .
                    e.    When the claimant, with intent to defraud, has declared the contents of
                          a parcel to be above their real value.
                    f.    For indirect loss or loss of profits.
                    g.    When evidence of the value of the ordinary indemnity coverage on an
                          ordinary parcel has not been presented.

           933 .2   Special Provisions
                    The sender may be paid only such indemnity for loss, damage, or missing
                    contents occurring after redispatch by the original country of address to a
                    third country, if the country in which the mistreatment occurred is willing or
                    obliged to pay under any agreement between the countries involved.




254                                                                           September 14, 2015
  Inquiries, Indemnities, and Refunds                                                                         935.2


                        934         Payments for Registered Mail
                      934.1         General Provisions
                     934.11         Indemnity Paid by Country of Origin
                                For registered items, the country of origin pays the sender indemnity for loss,
                                damage, or missing contents according to 934 .2.
                     934 .12    Parcels Erroneously Accepted as Registered Mail
                                If a parcel is accepted in error as Registered Mail, indemnity may be paid
                                under the conditions in 931'1.2.
                     934. !3    Limitations to Indemnity Payment
                                In addition to the general exceptions to payment described in 932, the
                                following limitations to indemnity payments apply:
                                a.      For loss, damage, or missing contents of an outbound or an inbound
                                        registered item, indemnity will not be paid to anyone in the United
                                        States other than the sender, unless the sender waives payment, in
                                        writing, in favor of the addressee. In such a case, the destination
                                        administration makes payment to the addressee.
                                b.      For a domestic registered item that bears a foreign return address and
                                        that is forwarded under 762.2, indemnity will not be paid in excess of
                                        the limits in 931'1.2.

                     934.14     Indemnity Paid by Country of Destination
                               When the sender waives the right to payment, in writing, in favor of the
                               addressee, the country of destination pays the addressee indemnity for loss,
                               damage, or missing contents.

                     934.2     Special Provisions
                               Regardless of the declared value of a registered item, the maximum amount
                               of indemnity payable for loss, damage, or missing contents is $46.09.

                       935     Payments for Priority Mail Express lnternat;onaf
                     935.1     When Authorized
                               Priority Mail Express International shipments are covered by document
                               reconstruction and merchandise insurance in case of loss, damage, or
                               missing contents. Indemnity will be paid by the Postal Service as specified in
                               DMM 609 and 503 and IMM 222.?i and 935.2.

                     935.2     When Prohibited
                               Indemnity for Priority Mail Express International items will not be paid:
                               a.      For delay in delivery.
                               b.      When the contents are prohibited.
                               c.      For any items seized by customs or any other government agency.
                               d.      When no inquiry or claim has been made by the mailer within 90 days
                                       from the date of mailing.
                               e.      For damage that results from the quality of the contents; that is,
                                       inability, due to its nature, to withstand the ordinaiy incidents of
                                       international Express Mail carriage. See DMM 609.
September 14, 2015                                                                                            255
 940                                                                           International Mail Manual


                        f.    When delivery was made under conditions prescribed for Express Mail
                              items by the country of destination.
                        g.    When evidence of mailing has not been presented.
                        h.    For any reason specified in DMM 609.


 940   Postage Refunds

               941      Postage Refunds for First-Class Mail International,
                        First-Class Package International Service, and
                        Priority Mail International
             941 . 1    General
                        A refund may be made when postage, extra service fees, or other return
                        charges have been paid on the following First-Class Mall lnternational, First-
                        Class Package International Service, and Priority Mail International items:
                        a.    Items for which full service was not rendered.
                        b.    Items for which the customer made payment in excess of the proper
                              price.
                       c.    Undeliverable-as-addressed items under 771.51 for which return
                             charges were incorrectly assessed.

            941.2      Applications by Senders
                       Senders requesting postage refunds should submit to the postmaster at the
                       office at which the items were mailed:
                       a.    An application on PS Form 3533, Application and Voucher for Refund
                             of Postage, Fees, and Services, in duplicate.
                       b.    When available, the envelope or wrapper, or the portion thereof having
                             names and addresses of sender and addressee, canceled postage,
                             and postal markings.
                       c.    Any other evidence of payment of the amount of postage, fees, or
                             charges for which refund is desired.

            941.3      Processing Refund Applications
           941.31      Items Originating in United States
                       When the refund request relates to mail originating in the United States and
                       there is no reason to believe that the other country is at fault, process the
                       application as prescribed in DMM 604.

          9'11.32      Items Originating in a Country Other Than the United States
                       When there is reason to believe that the other country is at fault, or when the
                       request relates to mail originating in another country, forward the application
                       with the wrapper and all supporting papers to the following address:
                             INTERNATIONAL RESEARCH GROUP
                             UNITED STATES POSTAL SERVICE
                             PO BOX 512318
                             LOS ANGELES CA 90051-0318



256                                                                               September 14, 2015
  Inquiries, Indemnities, and Refunds                                                                      942.22


                         942         Postage Refunds for Priority Mail Express
                                     International Items
                       942.1     Who May File
                                 File requests for refunds as follows:
                                 a.     U.S. senders of Priority Mail Express International items must complete
                                        the inquiry process (see 922) before filing for a postage refund. The
                                        customer must initiate an inquiry within 90 days of the date of mailing
                                        by cal ling 800-222-1611 or going to International Inquiry Online at
                                        l]JJQs:ll www.usps.comlshiplfile-in temalional-claims.htm.
                                 b.     U.S. senders of Priority Mail Express International With Money-Back
                                        Guarantee servica items that did not meet the scheduled delivery date
                                        must initiate a request for postage refund no later than 30 days from
                                        the date of mailing by calling 800-222-1811 or by going to International
                                        Inqu iry On line at https://www.usps .com/shipl fife- intemational-
                                        c!aims. htm .

                       942 .2    Conditions
                      942.21     Priority Mail Express International Refunds
                                The Postal Service will refund postage of Priority Mail Express International
                                items only when:
                                 a.     The inquiry process has confirmed that total loss, damage, or missing
                                        contents of an Priority Mail Express International item has occurred.
                                b.      The customer has initiated an inquiry within the requisite 90-day filing
                                        period.
                                c.      The postmaster has rece ived verification from the Product Tracking
                                        System (PTS) or the International Research Group that loss , damage,
                                        or missing contents has occurred.
                                d.      The customer has rece ived PS Form 3533, Application and Voucher for
                                        Refund of Postage, Fees, and Services.

                   942.22       Priority Mail Express International With Money-Back Guarantee
                                Refunds
                                The Postal Service will refund postage of Priority Mail Express International
                                With Money-Back Guarantee service items on ly when:
                                a.     The customer has initiated a request for postage refund within the
                                       requisite 30-day filing period.
                                b.     The International Research Group received confirmation from the
                                       foreign postal administration that the item did not meet the specified
                                       del ivery standard.
                                c.     The customer has received PS Form 3533-GE, Application and
                                       Voucher for Refund of Postage and Fees - Priority Mail Express
                                       lntemational With Guarantee Service.




September 14, 20i 5                                                                                          257
 942.3                                                                     International Mail Manual


           942 .3    Applications by Senders
          942 .31    Priority Mail Express International Refunds
                     For Priority Mail Express International refunds , ma il ers requesting postage
                     refunds must submit the following items to the postmaster at the office at
                     which the item was mai led:
                     a.    An application on PS Form 3533 in duplicate.
                     b.    The mailer's receipt (original copy of the mailing label) showing
                           evidence of the amount of postage for which refund is desired .
          942 .32    Priority Mail Express International With Money-Back Guarantee
                     Refunds
                     For Priority Mail Express International With Money-Back Guarantee service
                     refunds, mail ers request ing postage refunds must submit the following items
                     to the address noted below:
                     a.    An appl ication on PS Form 3533-GE
                     b,    The mailer's receipt or the original copy of the mailing label showing
                           the guaranteed delivery date and the amount of postage paid.
                     Mailers must submit these items to the following address:
                     SCANNING ANO IMAGING CENTER
                     US POSTAL SERVIC~
                     PO BOX 5212
                     JANESVILLE WI 53547-5212

          942.4      Processing of Refund
                    Priority Mail Express International postage refund requests are processed
                    under DMM 604. The mailer must complete Part I of PS Form 3533 in
                    duplicate and submit it, along with the original customer copy of the mailing
                    label (Label 11-8, Express Mail Post Office to Addressee), to any Post Office
                    facil ity. Refund requests for Priority Mail Express Intern at Ion al With Money-
                    Back Guarantee service are processed when a customer submits PS Form
                    3533-GE with appropriate documentation (see ~42.?.) to:
                    SCANNING AND IMAGING CENTER
                    US POSTAL SERVICE
                    PO BOX 5212
                    JANESVILLE WI 53547-5212

          942.5     Unallowable Refunds - Priority Mail Express International
                    With No Service Guarantee
         942.51     Postage Refunds - Priority Meil Express International
                    Refunds for Priority Mail Express International will not be made for the
                    following :
                    a.    Delayed Priority Mail Express International items.
                    b.    When the item contained prohibited matter.
                    c.    When the item has been se ized or confiscated by customs or any other
                          government agency of the destination country.




258                                                                            September 14, 2015
 Inquiries, Indemnities, and Refunds                                                                        943.2

                     942.52    Unallowable Refunds - Priority Mail Express International With
                               Money-Back Guarantee Service
                               Refunds will   not be made for the following:
                               a.    Delivery was attempted but could not be made.
                               b.    The delivery address or postal code was incomplete or inaccurate.
                               c.    The item was detained or delayed by customs or any other government
                                     or law enforcement agency of the destination country.
                               d.    The item had to be forwarded to another address.
                               e.    Delay resulted from any defect or characteristic due to the nature of the
                                     shipment, even if known to USPS at acceptance.
                               f.    The item was delayed by any circumstance beyond the control of
                                     USPS and the foreign postal administration, acts of God, force
                                     majeure, terrorist activities, strikes, labor actions, war, insurrection, or
                                     civil disobedience.
                               g.    The item was held by customs at origin or destination for more than
                                     24 hours. If the item was held by customs for less than 24 hours, the
                                     guarantee may be adjusted to account for the delay by customs.
                              h.    The item was not deposited at a designated USPS mail facility.
                     942.53   Consequential Damages
                              USPS is not liable for consequential or special damages or other indirect
                              loss. Consequential damage or toss includes but is not limited to loss of
                              income, profit, interest, markets, and use of contents. Sea DMM 609 and 503
                              and IMM 221.3 and 935.2 for limitations of indemnity coverage.

                       943    Processing Refund Applications
                     943.1    Items Originating in the United States
                              Requests for refunds for ordinary letters and for Registered Mail, Priority Mail
                              International, Priority Mail Express International, and Priority Mail Express
                              International With Money-Bae!< Guarantee service originating in the United
                              States are handled as follows:
                              a.    If there is no reason to believe that the other country is at fault, process
                                    the application under DMM 604.
                              b.    If there is reason to believe a registered, insured, or ordinary parcel
                                    originating in the United States was returned in error, or if the parcel
                                    was returned with no annotation showing reason for return, call
                                    800-222-1811 to initiate an Inquiry.
                              c.    Customers whose Priority Mail Express International With Money-Back
                                    Guarantee service did not meet the guaranteed delivery date must call
                                    800-222-1811 within 30 days of the date of mailing to request a
                                    postage refund form (PS Form 3533-GE).

                     943.2    Items Originating In a Country Other Than the United States
                              When there is reason to believe the other country is at fault, or when the
                              request relates to mail originating in another country, call 800-222-i 811 to
                              initiate an inquiry.


September 14, 2015                                                                                           259